The mandate of the International Criminal Tribunal for the former Yugoslavia (debate)
The next item is the debate on the report by Mrs Neyts-Uyttebroeck, on behalf of the Committee on Foreign Affairs, on a proposal for a European Parliament recommendation to the Council on the mandate of the International Criminal Tribunal for the former Yugoslavia.
rapporteur. - (NL) Madam President, Commissioner, Mr President-in-Office of the Council, ladies and gentlemen, since its inception in 1993, the International Criminal Tribunal for the former Yugoslavia has indicted 161 people. Proceedings have been fully concluded against 116 of them, while for a number of other defendants, the criminal procedure is still in progress.
Proceedings are yet to start in two cases only, while two main defendants, Messrs Mladić and Hadžić, are still on the run. Although the UN Security Council has asked the Tribunal to wind up its activities by no later than the end of 2010, it has left some room for manoeuvre.
After an understandably difficult start - after all, everything was new and had to be invented on the spot, as it were - the Tribunal has turned out to be a very sound, serious and capable legal body that does not limit its activities to administering justice, which, by the way, it does with the greatest care, something which has boosted its legitimacy. In addition, the Tribunal has set up proper outreach programmes to contribute to the assimilation and reconciliation process in the countries that came into being after the former Yugoslavia collapsed.
The Tribunal also helps train national legal bodies which, after all, have to handle the lion's share of the dossiers on war crimes and crimes against humanity. Indeed, it was never the intention for the Tribunal to step into the shoes of national courts across the former Yugoslavia on a permanent basis.
Quite the reverse. It is the countries in question that have to ensure that the war crimes and crimes against humanity are prosecuted and tried. With this in mind, the Tribunal has passed on a number of dossiers to national courts and has focused on the most important cases.
The Tribunal has also set up a proper completion strategy in three stages to meet the requirements of the Security Council. The plan provides for full completion of all legal proceedings by the end of 2011, with a possible extension into 2012. To provide for all eventualities but, above all, to ensure that Messrs Mladić and Hadžić will, in any event, undergo the same procedure, an effective, highly-qualified and sufficiently equipped mechanism will need to be put in place that can take care of the rest of the tasks, even after the Tribunal's mandate has come to an end.
For all these reasons, we would ask the Council to urge the United Nations, and particularly the Security Council, to extend the Tribunal's mandate by at least two years, to see to it that after this period, a reception mechanism is provided for and to ensure that the Tribunal's archives are kept and made accessible.
In a similar, but somewhat broader, context, we would ask that a good working relationship with the Tribunal and the development of an effective judiciary which also handles crimes against humanity remain assessment criteria for our relations with the countries in the Western Balkans. We urge the countries in question to continue to lend their cooperation to the Tribunal and provide sound answers to the main prosecutor.
Finally, we ask the Commission to continue to pay attention to the training programmes and other initiatives that are aimed at mutual dialogue, the joint search for the truth and reconciliation. After all, the administration of justice alone - however good - does not yet lead to reconciliation, and this is desperately needed so that the men and women of the Western Balkans can finally start building on their future.
President-in-Office of the Council. - Madam President, I think this debate is a timely one and that Mrs Neyts-Uyttebroeck's report includes a number of important recommendations. It gives me the opportunity to raise an issue which is central to our policy towards the Western Balkans.
The work of the International Criminal Tribunal for the former Yugoslavia (ICTY) is an essential element in rendering justice, coming to terms with the past and moving forward. It is also key to strengthening the rule of law in the region. This can be a slow, and at times difficult, process, but the ICTY has made important progress. So far, it has completed proceedings against 116 accused with very different verdicts. Only two of 161 indictees remain at large.
When the ICTY was set up in 1993, the domestic judicial systems in the former Yugoslavia were unprepared for dealing with crimes of this scale. Yet it was clear that they had to be addressed. No contract, no agreement, no society can be sustainable without justice. Our strategy towards the region is to assist in stabilising the countries of the Western Balkans and helping them realise their EU perspective. A central element of that policy is cooperation with the ICTY. We support its mandate in several ways.
Firstly, the countries of the Western Balkans are part of the Stabilisation and Association Process (SAP). This process depends on respect for democratic principles, the rule of law, human rights and the rights of persons belonging to minorities, fundamental freedoms and the principles of international law and regional cooperation. It also depends on full cooperation with the International Criminal Tribunal for the former Yugoslavia. SAP conditionality is monitored through the annual progress reports prepared by the Commission. The next progress reports will be published in October 2009.
In addition, human rights and rule-of-law issues, including strengthening the functioning, impartiality and responsibility of the judiciary system, and the fight against corruption and organised crime, are key priorities of the EU's European Partnership with the countries of the Western Balkans. These are updated on a regular basis.
Furthermore, the Council has adopted two common positions aimed at supporting the implementation of the mandate of the ICTY by imposing an assets freeze on indicted fugitives and a travel ban on persons assisting ICTY indictees to evade justice. These common positions are regularly extended and updated.
The European Union will support the work of the ICTY until it has been completed. I entirely agree that in the longer term, the legacy of the ICTY must be preserved. Whenever this happens - and it is not a matter for the EU to decide - the domestic judicial systems will need to be ready to take over the ICTY's files. This is one of the reasons why the emphasis we have placed on judicial reform and good governance in the SAP is so important.
The work of NGOs and individuals, such as the Humanitarian Law Centre in Belgrade and the Research and Documentation Centre in Sarajevo, who are seeking the truth, also deserves our full support.
Let me close by thanking this Parliament for your support in this area and, in particular, for this helpful and constructive report.
Member of the Commission. - Madam President, I welcome the initiative and report by Mrs Neyts-Uyttebroeck. This initiative and report send a very welcome signal about the commitment of the European Parliament to support the International Criminal Tribunal for the former Yugoslavia (ICTY).
For the Commission, it is clear that the international community must maintain its full support for the ICTY to complete its remaining tasks. There can be no impunity for war crimes and, as you well know, full cooperation with ICTY is a condition for making progress in European integration. This necessary condition affects the EU accession process of Serbia today and it has affected Croatia. I hope it will not affect Croatia again, on condition that Croatia maintains full cooperation with ICTY.
This principle also includes the handling of war crime cases that are referred back to domestic jurisdiction by the ICTY. We have provided financial support and we are intensifying our support and efforts at capacity-building in this important field, especially in Bosnia and Herzegovina which has by far the largest caseload.
The Commission has recently approved funding for a project initiated by Chief Prosecutor Serge Brammertz on internships in his office to train visiting war crime prosecutors and young professionals from south-east Europe.
We are also working with Chief Prosecutor Brammertz on other projects including a regional conference for war crime prosecutors from the Western Balkans. That will take place in Brussels in early April, next month.
All in all, the Commission remains fully committed to ICTY and continues to support Mr Brammertz and his dedicated colleagues in efforts to bring to justice those who are responsible for serious violations of international humanitarian law and thus we want to support this important work contributing towards reconciliation and the maintenance of peace in the Western Balkans.
I look forward to continuing to work together with Parliament in this regard.
Madam President, I should like to extend warm thanks to Mrs Neyts for the completeness of her report. She is right in saying that Parliament should indeed set out its priorities very clearly. War criminals should not be exempt from punishment. All countries in the region must lend their full cooperation, and the International Criminal Tribunal should be given the chance to conclude its activities with due care.
Madam President, clearly, the Court in The Hague, with 116 finished cases and much work in the region, can submit a very fine result. Nobody can claim any longer that the guilty get off scot-free. I am also pleased with the emphasis that is placed on the full cooperation that is to be given to the Court. This applies to all countries from which suspects hail. The people that are still on the run should be brought to justice, and all the countries in that region have given their word to the European Union to this effect. We would not be credible if we did not hold firm to this. In fact, with the rapporteur's consent, I will table an oral amendment on this matter tomorrow.
Madam President, the Court's value is considerable, not least because there is still so much work to be done in the judicial system in the Balkans. This is why it is also good that this report stresses the importance of the proper functioning of an independent and impartial justice system. This is, after all, one of the Copenhagen criteria.
I would like to make two points. With regard to the deadline of 2010 or 2011, I take the view that we should not be so strict. It is, after all, far more important that the Court can continue to function after this deadline if necessary to bring certain aspects to a close.
Secondly, as regards completion, even with the arrest and trial of Messrs Mladić and Hadžić, the Court's work will not be finished. The residual mechanism and the International Criminal Court can take over, but good and less good experiences should never be lost, in my view.
on behalf of the PSE Group. - Madam President, since its establishment in 1993, the International Criminal Tribunal for the former Yugoslavia (ICTY) has fundamentally reshaped the role of international humanitarian law and has provided the victims of the tragic Balkan conflicts, who would otherwise have gone unheard, with an opportunity to voice the horrors that they and their families experienced and to seek justice.
The ICTY has shown that no one, whatever their position or status at the time of the conflict, is immune from justice - a precedent that now sees the International Criminal Court promote respect for human rights across our world.
Today, we reiterate that, for the former Yugoslavia, there can be no impunity for those indictees who are still being sought. Ratko Mladić and Goran Hadžić are still renegades from justice and must be handed in.
We should also give our full support to Chief Prosecutor Brammertz's call for the necessary documentation, vital to the case against the former General Ante Gotovina and others, to be made available to the Tribunal - an issue that our Croatian friends, amongst others, know is pertinent to the EU accession process.
The Socialist Group has proposed two amendments to plenary. Firstly, that it should be made clear that any proposals for a possible mandate extension should not divert attention from the key task of completing trials and moving towards the earliest possible closure. Secondly, we appeal for free access to the ICTY's archives by prosecutors, defence counsel and, eventually, historians and researchers.
I thank the rapporteur, and I commend these amendments to the House.
on behalf of the ALDE Group. - Madam President, we need to support, to its conclusion, the impressive work of the Hague Tribunal in bringing perpetrators of terrible crimes to justice and not impose an artificial cut-off, because time pressures would prejudice fair trials while shortcuts would harm the safety of witnesses. While many lower-level cases have been successfully transferred to national courts, some of them may be unable or unwilling to conduct criminal proceedings in accordance with international standards, which means that transfers are sometimes being resisted by victims and witnesses.
In order to permit the continuation of the ICTY's mandate, we urge the Council to encourage the Security Council to provide sufficient resources from its general budget, not least to be able to retain key specialists and highly qualified staff. The Tribunal must leave a sound legacy, both as a model for other potential ad hoc tribunals and in order to contribute to the strengthening of justice in the Balkan countries.
There is a need for increased EU support for domestic war crimes investigations and trials and for the Copenhagen criteria to include even more support for a well-trained and high-performing judiciary, but the legacy of this is that the Tribunal must also contribute to reconciliation and inter-ethnic understanding, and the work of NGOs deserves more resources.
Commissioner Rehn reminds us that full cooperation with the ICTY is a condition of EU accession but the truth is, as Commissioner Orban candidly told me last night in the absence of Commissioner Rehn, that there is no unanimity in the Council as to what that means. That has led to confusion and a consistent postponement of deadlines. Much as we all want Serbia and Croatia to join, the Council, Commission and Parliament must be united and firm in saying that indictees like Mladić and Hadžić must be delivered and, in the case of Croatia, evidence and witnesses facilitated. We cannot afford to relax these conditions.
(NL) Madam President, I should like to bring up a few points in this brief debate. The work of the International Tribunal for the former Yugoslavia is of eminent importance, not only because it guarantees that those responsible for the war crimes in the Balkans are brought to justice, but also because it serves the public's sense of justice. Moreover, the Tribunal plays an important role in European policy with regard to the Western Balkans. This is something that is also stressed in Mrs Neyts's report.
Now that the end of the Tribunal's mandate is in sight, we have to think about bringing its work to a close. In my group, what is paramount is that the capacity is kept at the same level to finalise the cases that are still in progress and to bring the last two suspects who are still on the run, Messrs Mladić and Hadžić, before the Tribunal.
Indeed, we should not at any time want to create the impression that the length of the mandate and its expiry will somehow mean that these people could remain at large. Whether this is done by extending the mandate or by creating a residual mechanism is not a question of principle for us, and as far as we can see, we can perhaps also find a way of putting the judges, the lawyers and the secretariat on a form of standby.
(FR) Madam President, the European Union applies the principle of equal treatment to all of the countries of the Balkans.
If, on the one hand, we are insisting that Belgrade hands over Mr Mladić before the interim agreement on trade within the framework of the Stabilisation and Association Agreement can be implemented, it is clear that we are also asking for Croatia's full cooperation with the Tribunal.
However, this cooperation leaves much to be desired, to say the least. During the last visit by the Chief Prosecutor, Mr Brammertz, to Zagreb, in February, where he had gone to ask for the missing documents relating to the use of artillery in 'Operation Storm', which, for the record, resulted in the exodus of 200 000 Serbs and the death of 350 civilians, the Prosecutor demanded Croatia's full cooperation and, although the European Commission has just given the green light to opening Chapter 23 on the judiciary and fundamental rights, some European governments will not hear of it, nor will the European Parliament.
There will, in fact, be no support for us in the Balkans without a guarantee of peace, and the best guarantee is truth and justice for the crimes of the past.
I should like to congratulate Mrs Neyts-Uyttebroeck on her report, which received unanimous support within the Committee on Foreign Affairs.
(RO) I congratulate the rapporteur, Mrs Neyts, and I welcome the report on the mandate of the International Criminal Tribunal for the former Yugoslavia, a report which I have also contributed to with a few amendments and which raises a series of real issues which we have a duty to consider.
We must ensure that the results achieved so far by this tribunal in punishing war crimes and promoting reconciliation in the Western Balkans are effectively utilised. The tribunal's work must be fully completed. It is also necessary to assess the results achieved so far, especially the objectives which have not yet been attained. Based on this assessment, the Council should consider extending its mandate for as long as required.
Certainly, this tribunal will not be able to continue its work indefinitely. This is why we need to ensure that there will be a mechanism in place to carry on the residual functions which are not met at the moment, for as long as required. In this respect, I welcome the proposal to the United Nations Security Council aimed at setting up an institution with this in mind.
Another measure which I feel is crucial to the development of sustainable institutional facilities in the Western Balkans is the creation of a set of regulations and evaluation criteria for judicial systems in these countries in order to support national courts.
(PL) Madam President, the International Criminal Tribunal for the former Yugoslavia has made a significant contribution to the process of reconciliation in the Western Balkans and has helped to bring about the restoration and maintenance of peace in the region. It has also contributed to the creation of the foundations of a new world standard for conflict resolution after the end of a war. It should, however, be emphasised that support for development of the potential of national judiciary in the Balkans is a fundamental matter, so that local courts will be able to continue the work which the Tribunal has begun. Proper cooperation between courts and prosecutors in the Western Balkans is another important challenge, especially in cases involving extradition and mutual legal assistance. There is also an obvious need to introduce mechanisms which will ensure that after its closure, the functions of the Tribunal and the material it has produced will strengthen the principles of states governed by law.
Finally, I should like to appeal to the countries of the Western Balkans, and to the countries of the EU, to support the work of non-governmental organisations and also of other institutions which help victims, propagate dialogue and understanding between ethnic groups, and which support efforts for reconciliation in the Balkans.
President-in-Office of the Council. - Madam President, in conclusion, I would like briefly to reiterate our full support for the ongoing work of the ICTY as an important part of the healing and reconciliation process in the Western Balkans, now and in the future.
Let me just mention that we will be having meetings with the Chief Prosecutor, Serge Brammertz, in Prague tomorrow. I agree that the Tribunal should be in a position to carry out its mandate, complete the ongoing trials and open new ones against the two indictees still at large. I also agree that the legacy of the Tribunal has to be preserved by strengthening the local capacity to deal with the outstanding cases. After all, these are the cases which concern the Western Balkan countries and for which they themselves eventually need to take responsibility.
Member of the Commission. - Madam President, I wish to thank you for a very concise but important debate and congratulate Mrs Neyts-Uyttebroeck on her report and initiative.
The ICTY is indeed an expression of European values of justice and the rule of law, and therefore this debate is so important. It is also an essential element of our enlargement policy in the Western Balkans.
On dates, I can only agree with the ICTY itself - that the dates in the tribunal's completion strategy are target dates only and not absolute deadlines, as correctly stated in Mrs Neyts-Uyttebroeck's report.
For the Commission, the crucial issue is retaining the support of the international community for the completion of the Tribunal's existing mandate so as to ensure that there will be no impunity for war crimes in the future.
rapporteur. - Madam President, I wish to thank everybody who contributed to this debate.
I also wanted to say that I have found with everybody who works or has worked at the ICTY a degree of dedication and commitment which I have seldom seen elsewhere. That has been a great pleasure.
That was all the more reason to come forward with these proposals.
The debate is closed.
The vote will take place tomorrow, Thursday, 12 March 2009.
Written statements (Rule 142)
Mr President, the work of the Hague Tribunal deserves the permanent support of the European Union, mainly because of the creation of foundations for a new standard in conflict resolution, and also because of its significant contribution to the process of reconciliation in the Western Balkans region.
In the light of the UN resolution calling for an end to the work of the ICTY, I agree with the rapporteur that the possibility of extending the mandate of that institution should be investigated. The continued work of the Tribunal is needed, if only because of the fact that many criminals remain at large, and a significant number of cases still require reliable examination.
It is my conviction that a key factor here is also the creation of a perspicuous mechanism of operation for the judicial system in the Balkans, which will assume the original functions of the Tribunal after its closure. In addition, I appeal to Member States to support the work of non-governmental organisations and also of other institutions which help victims, promote dialogue and understanding between ethnic groups, and support efforts at reconciliation.
Ten years after the dirty war unleashed against Yugoslavia by the USA, NATO and the EU, those guilty of crimes against its people are salivating over the thousands of people murdered, including women and children, and over the massive damage they caused in the Balkans. The report in question extols the Tribunal in The Hague which they set up in order to try their victims and exonerate the American and European imperialists of their crimes, a tribunal with fabricated charges, with parodies of trials, which resulted in the murder of the former Yugoslav president Slobodan Milosevic. With unbelievable insolence, they are calling for its operation to be extended so they can set up new guilty parties and exert terrorist pressure on the people of Yugoslavia by calling on them to sign a declaration of repentance for defending their country and of subjugation to their European murderers.
Simply voting against this despicable report does not suffice. The Greek Communist Party has abstained from the vote. It refuses even by its presence to participate in the legitimisation of imperialist crimes by the European Parliament. In this way, it pays minimum homage to those who paid for the imperialist barbarity of the USA, NATO and the EU with their blood.
Real tribunals of the people will be set up and the real guilty parties and murderers in the USA, NATO and the EU, the centre left and centre right governments, will be judged and sentenced for their crimes.